                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


Dianna L. Wallen and Daniel Larsen,                         Civil File No: ________________
                                                        Circuit Court File No. 2021CV000163
                       Plaintiffs,

and

Blue Cross Blue Shield of Wisconsin and
Wisconsin Department of Health Services,

                       Involuntary Plaintiffs,        DEFENDANTS HOBBY LOBBY
                                                    STORES, INC. AND HOBBY LOBBY
v.                                                    STORE #0358 – MANITOWOC’S
                                                         NOTICE OF REMOVAL
Hobby Lobby Stores, Inc., Hobby Lobby
Store #0358-Manitowoc, ABC Insurance
Company and Xavier Becerra, Secretary
of the Department of Health and Human
Services,

                       Defendants.

          COMES NOW, Defendants, Hobby Lobby Stores, Inc. and Hobby Lobby Stores

#0358-Manitowoc (collectively “Hobby Lobby”), by and through their undersigned

counsel, pursuant to 28 U.S.C. § 1441, and files this Notice of Removal of the above

lawsuit, originally filed in the Circuit Court of Manitowoc County, State of Wisconsin,

and in support of its Notice of Removal, states as follows:

          1.      This case is a civil action over which this Court has original jurisdiction,

pursuant to 28 U.S.C. § 1332, and is one which may be removed to this Court under 28

U.S.C. § 1441.




               Case 1:21-cv-00805-WCG Filed 06/30/21 Page 1 of 4 Document 1
9622868
          2.      On or about April 22, 2021, Plaintiffs Dianna L. Wallen and Daniel Larsen

filed their Complaint for Damages in the Manitowoc County Circuit Court, State of

Wisconsin. A copy of Plaintiffs’ Complaint is attached hereto as Exhibit A. Service was

effectuated on Hobby Lobby on June 2, 2021. Therefore, this Notice of Removal has

been timely filed within thirty days pursuant to 28 U.S.C § 1446.

          3.      Plaintiff identified Blue Cross Blue Shield of Wisconsin and Wisconsin

Department of Health Services as involuntary Plaintiffs. (Plaintiff and involuntary

Plaintiffs collectively referred to as “Plaintiffs”) See Ex. A, ¶¶ 2-3.

          4.      Plaintiffs are citizens of Wisconsin. See Ex. A, ¶¶ 1-2.

          5.      Involuntary Blue Cross Blue Shield of Wisconsin is a Wisconsin

corporation with its principal place of business in Waukesha, Wisconsin.

          6.      Involuntary Wisconsin Department of Health Services is a Wisconsin

corporation with its principal place of business in Madison, Wisconsin

          7.      Defendant Hobby Lobby Stores, Inc. is an Oklahoma corporation with its

principal place of business in Oklahoma City, Oklahoma. See Ex. A, ¶ 4.

          8.      ABC Insurance Company is a fictitious entity identified by Plaintiffs and is

not an actual party. See Ex. A, ¶6.

          9.      Defendant Xavier Becerra, as Secretary of the United States of Health and

Human Services is a representative of the government of the United States of America.

See Ex. A ¶.

          10.     In their Complaint, Plaintiffs claim damages allegedly caused by a picture

frame that is alleged to have struck Dianna Wallen allegedly causing serious and


                                            2
               Case 1:21-cv-00805-WCG Filed 06/30/21 Page 2 of 4 Document 1
9622868
permanent injuries (See Ex. A, ¶ 9); extreme pain, disfigurement, suffering, and anguish

for the duration of his life (See Ex. A, ¶ 22); loss of income and a permanent loss of his

earning capacity (See Ex. A, ¶ 23); and medical expenses and costs necessary for

treatment (See Ex. A, ¶ 23).

          11.   The amount in controversy in this case exceeds Seventy-Five Thousand

Dollars ($75,000), exclusive of interests and costs based upon claimed medical expenses

and pre-suit demands made by Plaintiffs.

          12.   Because complete diversity of citizenship exists between Plaintiffs and

Defendants, and the amount in controversy reasonably exceeds Seventy-Five Thousand

Dollars ($75,000), removal to this Court is proper under 28 U.S.C. §§ 1332, 1441, and

1446.

          13.   Venue is proper in this Court because Manitowoc County is in the Eastern

District of Wisconsin.

          14.   There is filed as an attachment to this Notice of Removal a true and correct

copy of the state court’s pleadings served upon Defendants in this action (Ex. A –

Summons & Complaint and Ex. B – Answer, Counterclaim and Cross-Claim of

Involuntary Plaintiff, Blue Cross Blue Shield of Wisconsin) and currently on file in the

Circuit Court of Manitowoc County, State of Wisconsin.

          15.   Also accompanying and attached to this Notice of Removal is a Civil Cover

Sheet for filing in this Court.




                                         3
            Case 1:21-cv-00805-WCG Filed 06/30/21 Page 3 of 4 Document 1
9622868
          16.   Hobby Lobby has given written notice to Plaintiffs of the filing of this

Notice of Removal and will file a copy of this Notice of Removal with the Clerk of the

Circuit Court of Manitowoc County, State of Wisconsin.

          17.   Based on the foregoing, Hobby Lobby respectfully requests that this Court

accept jurisdiction of this action.

          WHEREFORE, Hobby Lobby prays the above-captioned matter be removed

from the Circuit Court of Manitowoc County, State of Wisconsin, to this Court, and for

such other and further relief as this Court deems just and proper under the circumstances.

                                          ARTHUR, CHAPMAN, KETTERING,
                                          SMETAK & PIKALA, P.A.

Dated: June 30, 2021                      s/Gregory J. Duncan
                                          Gregory J. Duncan (#1082488)
                                          811 1st Street, Suite 201
                                          Hudson, WI 54016
                                          P: (715) 386-9000
                                          F: (612) 339-7655
                                          gjduncan@ArthurChapman.com

                                          Attorneys for Defendants
                                          Hobby Lobby Stores, Inc., Hobby Lobby Store
                                          #0358-Manitowoc




                                         4
            Case 1:21-cv-00805-WCG Filed 06/30/21 Page 4 of 4 Document 1
9622868
